United states SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2015 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see
